IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-10211
                        Conference Calendar



RICHARD ALLEN SWARTZ,

                                         Plaintiff-Appellant,

versus

FIRST WORTHING MANAGEMENT ET AL.,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-2784-T
                        - - - - - - - - - -
                          August 19, 1998
Before KING, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     The motion by Richard Allen Swartz, Texas inmate #382337, to

consolidate appeals is DENIED.

     Swartz seeks to appeal in forma pauperis (IFP) the dismissal

for frivolousness of his civil rights complaint.   Swartz is

BARRED by 28 U.S.C. § 1915(g) from proceeding IFP because, on at

least three prior occasions while incarcerated, Swartz has

brought an action or appeal in a United States Court that was

dismissed for frivolousness, for maliciousness, or for failure to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-10211
                                -2-

state a claim upon which relief can be granted.    See Patton v.

Jefferson Correctional Ctr., 136 F.3d 458, 462-64 (5th Cir.

1998); Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996);

see also Swartz v. Kennedy, No. 96-10982 (5th Cir. June 12, 1997)

(unpublished) (two strikes); Swartz v. Texas Bd. of Pardons &

Paroles, No. 96-11047 (5th Cir. June 12, 1997) (unpublished) (two

strikes).

     Accordingly, Swartz’s IFP status is DECERTIFIED.     He may not

proceed IFP in any civil action or appeal filed while he is in

prison unless he is under imminent danger of serious physical

injury.   28 U.S.C. § 1915(g).   This appeal is DISMISSED.

     Swartz has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     MOTION TO CONSOLIDATE DENIED.    IFP DECERTIFIED.   APPEAL

DISMISSED.